Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board holding that claimant willfully made a false statement to obtain benefits and imposing a forfeiture of 24 effective days (Labor Law, § 594). “ Section 594 does not require a criminal intent or proof sufficient to support larceny” (Matter of Bernstein [Corsi], 278 App. Div. 625, affd. 303 N. Y. 755). Furthermore, “ Whether the necessary ‘element of scienter and knowledge of falsity or wrongfulness ’ is present in a given ease is a question of fact and therefore is for the board to determine.” (Matter of Soroka [Catherwood], 24 A D 2d 920, 921; Matter of Campbell [Catherwood], 23 A D 2d 515; Matter of Bailey [Catherwood], 18 A D 2d 727). We cannot say, as a matter of law, that the board on the instant record could not reach the decision rendered. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi and Staley, Jr., JJ., concur with Reynolds, J.